1

2                             UNITED STATES DISTRICT COURT

3                                   DISTRICT OF NEVADA

4                                               ***

5     HSBC BANK USA, NATIONAL                     Case No. 2:18-cv-02162-MMD-DJA
      ASSOCIATION, AS TRUSTEE FOR THE
6     HOLDERS OF DEUTSCHE ALT-A                                    ORDER
      SECURITIES, INC., MORTGAGE LOAN
7     TRUST PASS-THROUGH
      CERTIFICATES SERIES 2007-OA3, a
8     National Banking Association,

9                                 Plaintiffs,
            v.
10
      FIDELITY NATIONAL TITLE GROUP,
11    INC. and CHICAGO TITLE INSURANCE
      COMPANY,
12
                               Defendants.
13

14   I.    SUMMARY

15         This is a dispute about title insurance coverage that relates to a foreclosure sale

16   by a homeowners association (“HOA”). Before the Court are Defendants Fidelity National

17   Title Group (“Fidelity”) and Chicago Title Insurance Company’s (“Chicago”) motion to

18   strike Plaintiff HSBC Bank USA, National Association, as Trustee for the Holders of

19   Deutsche Alt-A Securities, Inc., Mortgage Loan Trust Pass-Through Certificates Series

20   2007-OA3’s (“Bank”) claim for punitive damages (ECF No. 13), as well as Defendants’

21   motion to dismiss the Bank’s Complaint (ECF No. 14; ECF No. 16 (errata)).1 For the

22   following reasons, the Court grants Defendants’ motion to dismiss and denies

23   Defendants’ motion to strike as moot.

24   ///

25   ///

26
           1The  Court has reviewed the responses (ECF Nos. 18, 19) and replies (ECF No.
27   22, 23) to Defendants’ motion to strike and motion to dismiss. The Court also has
     considered the authority cited in Defendants’ supplemental brief (ECF No. 31), and the
28   Bank’s errata to the Complaint (ECF No. 17). The Court has reviewed the related
     response (ECF No. 36) and reply (ECF No. 37) to Defendants’ supplement. The Court
     also heard oral argument on October 28, 2019. (ECF No. 40 (the “Hearing”).)
1    II.     BACKGROUND

2            The following facts are taken from the Complaint (ECF No. 1) unless otherwise

3    indicated.

4            Howard E. Neel and Elinor L. Neel (“Borrowers”) purchased real property2

5    (“Property”) on April 19, 2002, with a loan in the amount of $202,000 secured by a first

6    deed of trust (“DOT”). (Id. at 2-3.) The DOT identified Countrywide Bank, FSB as the

7    lender, Servicelink as the trustee, and Mortgage Electronic Registration Systems, Inc.

8    (“MERS”) as beneficiary acting solely as a nominee for the lender and the lender’s

9    successors and assigns. (Id. at 3.) The Bank is the assigned beneficiary under the DOT.

10   (Id.)

11           Chicago issued an insurance policy (“Policy”) in connection with the recording of

12   the DOT that named Countrywide Bank, FSB and its successors and/or assigns, as the

13   insured. (Id.)

14           The Property is located within an HOA, and the HOA recorded a lien against the

15   Property on December 27, 2012 (“HOA Lien”). (ECF No. 1 at 4.) The HOA ultimately sold

16   the Property to Nevada New Builds, LLC (“Buyer”) at a foreclosure sale (“HOA Sale”) on

17   August 30, 2013. (Id. at 5.)

18           The Buyer filed a complaint for quiet title against the Bank and others in state court

19   in December 2013. (Id. at 5.) The Bank filed counterclaims, and the litigation is ongoing.

20   (Id.) The Bank has incurred significant attorneys’ fees and costs defending its interest in

21   the Property. (Id.)

22           The Bank asserts the following claims against Fidelity and Chicago: (1) breach of

23   contract; (2) contractual breach of the implied covenant of good faith and fair dealing; (3)

24   tortious breach of the implied covenant of good faith and fair dealing; (4) breach of

25   fiduciary duties; and (5) violation of NRS § 686A.310. (Id. at 7-11.)

26   ///

27   ///

28
             23929    Pebble Creek Avenue, Las Vegas, NV 89147.
                                                 2
1    III.   LEGAL STANDARD

2           A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

3    relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pleaded complaint must provide

4    “a short and plain statement of the claim showing that the pleader is entitled to relief.”

5    Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule

6    8 does not require detailed factual allegations, it demands more than “labels and

7    conclusions” or a “formulaic recitation of the elements of a cause of action.” Ashcroft v.

8    Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). “Factual allegations

9    must be enough to rise above the speculative level.” Twombly, 550 U.S. at 555. Thus, to

10   survive a motion to dismiss, a complaint must contain sufficient factual matter to “state a

11   claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

12   U.S. at 570).

13          In Iqbal, the Supreme Court clarified the two-step approach district courts are to

14   apply when considering motions to dismiss. First, a district court must accept as true all

15   well-pleaded factual allegations in the complaint; however, legal conclusions are not

16   entitled to the assumption of truth. Id. at 678. Mere recitals of the elements of a cause of

17   action, supported only by conclusory statements, do not suffice. Id. at 678. Second, a

18   district court must consider whether the factual allegations in the complaint allege a

19   plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s

20   complaint alleges facts that allow a court to draw a reasonable inference that the

21   defendant is liable for the alleged misconduct. Id. at 678. Where the complaint does not

22   permit the court to infer more than the mere possibility of misconduct, the complaint has

23   “alleged—but it has not show[n]—that the pleader is entitled to relief.” Id. at 679 (alteration

24   in original) (internal quotation marks omitted). When the claims in a complaint have not

25   crossed the line from conceivable to plausible, the complaint must be dismissed. See

26   Twombly, 550 U.S. at 570.

27          In ruling on a motion to dismiss, a court may “consider certain materials—

28   documents attached to the complaint, documents incorporated by reference in the

                                                   3
1    complaint, or matters of judicial notice—without converting the motion . . . into a motion

2    for summary judgment.” United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).

3    IV.     DISCUSSION

4            The Court dismisses the Bank’s claims against Fidelity before considering whether

5    the Bank has stated claims against Chicago.

6            A.        Claims Against Fidelity

7            Defendants argue that the Bank’s claims against Fidelity fail because the Bank

8    cannot demonstrate that it has standing to sue Fidelity under the Policy. (ECF No. 14 at

9    8.) Defendants rely primarily on the Policy itself, which states that it was issued by

10   Chicago—not Fidelity. (Id.; see also ECF No. 17-1 at 2.)

11           The Bank argues that Fidelity is properly named as a defendant because “Fidelity

12   played a pivotal role in the claim investigation, handling, and ultimate denial of [the Bank’s

13   claim].” (ECF No. 18 at 9.) In support of this argument, the Bank contends that the claim

14   handling attorney for Chicago who ultimately denied the Bank’s claim is an employee of

15   Fidelity. (Id.)

16           The Court finds the Bank’s argument unpersuasive. Even if the claim handling

17   attorney were an employee of Fidelity, the Policy unambiguously states that it was issued

18   by Chicago—not Fidelity. (See ECF No. 17-1 at 2.) The Bank has not cited any legal

19   authority to support its position that it can sue anyone besides the other party to the

20   insurance contract—here, Chicago. (See ECF No. 18 at 9-11.) The allegations in the

21   Complaint and the exhibits attached thereto do not support any legal relationship between

22   the Bank and Fidelity to give rise to the Bank’s claims against Fidelity.

23           Accordingly, the Court dismisses the Bank’s claims to the extent that they are

24   asserted against Fidelity.

25           B.        Breach of Contract

26           Defendants argue that the Bank’s breach of contract claim fails because the Policy

27   does not cover the Bank’s insurance claim. (ECF No. 14 at 9-16.) Defendants rely on

28   ///

                                                   4
1    three different exclusions in the Policy, but the Court considers only the first—paragraph

2    3(d) of the Exclusions from Coverage—because it obviously bars coverage.

3           Paragraph 3(d) bars coverage for liens created after the “Date of Policy”—here,

4    April 26, 2007. (See ECF No. 17-1 at 7.) Defendants argue that the HOA Lien was created

5    on December 27, 2012—the date that the HOA Lien was recorded against the Property.

6    (ECF No. 14 at 11.) The Bank argues that the HOA Lien was created on November 30,

7    1990—the date the HOA’s Declarations of Covenants, Conditions and Restrictions

8    (“Declaration”) were recorded. (ECF No. 18 at 14.)

9           The Court finds the Bank’s argument unpersuasive. The Bank relies on the version

10   of NRS § 116.3116(5)3 in effect at the time of the foreclosure sale, which transforms

11   “recording of the declaration” into “record notice and perfection of the lien.” NRS §

12   116.3116(5) (2013). According to the Bank, this means that all HOA liens are created on

13   the date the Declaration was recorded, even if the related delinquency occurs decades

14   later. This interpretation is unreasonable because the statute plainly states that the lien

15   is created at the time of delinquency: “[t]he association has a lien . . . from the time the

16   construction penalty, assessment or fine becomes due.” NRS § 116.3116(1) (2013).

17   Subsection 5 simply relieves the lienholder of the obligation of recording the lien to perfect

18   it. See also Wells Fargo Bank, N.A. v. Commonwealth Land Title Ins. Co., No. 2:18-cv-

19   00494-APG-BNW, 2019 WL 2062947, at *4 (D. Nev. May 9, 2019).

20          Having found that the first exclusion bars coverage, the Court declines to consider

21   whether the remaining exclusions bar coverage. Nevertheless, the Court will consider

22   whether provisions of Endorsement 100.2 creates coverage despite the exclusion in

23   Paragraph 3(d). The Court concludes that Endorsement 100.2 does not create coverage.

24          Endorsement 100.2(1) insures the Bank against loss or damages “sustained by

25   reason of . . . [t]he existence at Date of Policy of . . . [c]ovenants, conditions or restrictions

26   under which the lien of the mortgage . . . can be divested, subordinated or extinguished,

27   or its validity, priority or enforceability impaired.” (ECF No. 17-1 at 5.) This provision does

28
            3NRS   § 116.3116(9) in the current version of the statute.
                                                  5
1    not apply because the Bank did not sustain damage due to the CC&Rs. In fact, the

2    CC&Rs expressly disclaimed the priority of the HOA Lien. (ECF No. 18-5 at 29.) A change

3    in controlling law—not the CC&Rs—caused the Bank to risk extinguishment of its DOT.

4    See SFR Invs. Pool 1 v. U.S. Bank, 334 P.3d 408, 414 (2014) (finding that an HOA lien

5    constituted a true superpriority lien).

6           Endorsement 100.2(2) provides coverage for loss or damage sustained as a result

7    of future violations “on the land” of the CC&Rs:

8           “[a]ny future violation on the land of any existing covenants, conditions or
            restrictions occurring prior to acquisition of title to the estate or interest in
9           the land by the Insured, provided the violation results in: (a) [i]nvalidity, loss
            of priority, or unenforceability of the lien of the insured mortgage; or (b) loss
10          of title to the estate or interest in the land.”

11   (ECF No. 17-1 at 5.) Chicago argues that “on the land” restricts the kind of violations that

12   are covered to physical violations, such as building an unauthorized improvement. 4 (ECF

13   No. 22 at 13.) The Bank responds that “on the land” is ambiguous and could apply to

14   nonpayment of HOA assessments. (ECF No. 18 at 14 n.28; see also ECF No. 40.) The

15   Court finds that Endorsement 100.2(2) unambiguously applies only to physical violations.

16   When interpreting a contract, every word must be given effect if at all possible. Bielar v.

17   Washoe Health Sys., Inc., 306 P.3d 360, 364 (Nev. 2013) (quoting Musser v. Bank of

18   Am., 964 P.2d 51, 54 (Nev. 1998)). The Bank’s proposed interpretation of Endorsement

19   100.2(2) would make the paragraph applicable to any future violation of any existing

20   CC&Rs and would therefore render the phrase “on the land” superfluous, with no

21   restrictive effect. Moreover, the endorsement as a whole only uses “on the land” with

22   reference to physical violations. For example, section 100.2(1)(b)(1) creates coverage for

23   loss based on “[p]resent violations on the land of any enforceable covenants, conditions

24   or restrictions, and any existing improvements on the land.” (ECF No. 17-1 at 5.) And

25   finally, to the extent that a layperson might understand “on the land” to encompass

26   nonpayment of HOA assessments, Chicago asserted at the Hearing that Endorsement

27   ///

28          4Counsel   for Defendants reiterated and expounded on this contention at the
     Hearing.
                                                    6
1    100.2 would only be available to mortgage lenders—not average consumers. Mortgage

2    lenders are sophisticated parties who can be expected to disentangle complex

3    contractual terms.

4           Accordingly, the Court agrees with Defendants that the Policy does not provide for

5    coverage of the Bank’s dispute relating to the HOA Sale. The Bank thus cannot state a

6    claim for breach of contract.

7           C.     Breach of Implied Covenants

8           The Bank’s claims for breach of the implied covenant are expressly predicated on

9    Defendants’ purported breach of contract. (See ECF No. 1 at 8-9.) For example, the Bank

10   alleges that “Fidelity’s and Chicago’s breaches of contract [constitute] a self-serving effort

11   to avoid having to incur what is otherwise likely to be substantial expense.” (Id. at 8.) Even

12   though plaintiffs may sometimes recover damages for breach of the implied covenant in

13   the absence of a breach of contract, see Sonoma Springs Ltd. P’ship v. Fid. & Deposit

14   Co. of Maryland, No. 3:18-cv-00021-LRH-CBC, 2019 WL 3848790, at *7 (D. Nev. Aug.

15   14, 2019), the Bank cannot do so here because its claims for breach of the implied

16   covenant are expressly predicated on Defendants’ purported breach of contract.

17          Accordingly, the Court will dismiss the Bank’s claims for breach of the implied

18   covenant without prejudice.

19          D.     Breach of Fiduciary Duties

20          The Bank’s claim for breach of fiduciary duties must be dismissed because the

21   Nevada Supreme Court has held that a breach of fiduciary duty in the insurance context

22   is not an independent cause of action. See Commonwealth, 2019 WL 2062947, at *6

23   (quoting Powers v. U.S. Auto Ass’n, 962 P. 2d 596, 602 (Nev. 1998)). Rather, “breach of

24   the fiduciary nature of the insurer-insured relationship is part of the duty of good faith and

25   fair dealing.” Id. (quoting Powers, 962 P.2d at 603).

26          Accordingly, the Court will dismiss the Bank’s claim for breach of fiduciary duties.

27   ///

28   ///

                                                   7
1            E.    Violation of NRS § 686A.310

2            The Bank’s allegations regarding Defendants’ purported violation of NRS §

3    686A.310 are conclusory and devoid of factual support. (See ECF No. 1 at 10-11.) The

4    Bank “merely recites the pertinent statutory language of [NRS § 686A.310] without

5    presenting any” supporting factual allegations. Patel v. Am. Nat’l Prop. & Cas. Co., 367

6    F. Supp. 3d 1186, 1193 (D. Nev. 2019). These allegations are insufficient to permit the

7    Court to infer more than a possibility of misconduct. Id.

8            Accordingly, the Court will dismiss the Bank’s claim for violation of NRS §

9    686A.310 without prejudice.

10   V.      CONCLUSION

11           The Court notes that the parties made several arguments and cited to several

12   cases not discussed above. The Court has reviewed these arguments and cases and

13   determines that they do not warrant discussion as they do not affect the outcome of the

14   motions before the Court.

15           It is therefore ordered that Defendants’ motion to dismiss (ECF No. 14) is granted.

16           It is further ordered that Defendants’ motion to strike (ECF No. 13) is denied as

17   moot.

18           The Clerk of the Court is instructed to enter judgment accordingly and close this

19   case.

20           DATED THIS 30th day of October 2019.

21

22
                                               MIRANDA M. DU
23                                             CHIEF UNITED STATES DISTRICT JUDGE

24

25

26

27
28

                                                  8
